Per Curiam.
The relators, hotel keepers, applied to the circuit court for a mandamus to compel the board of supervisors of Gratiot county to allow a bill of $420 for board and lodging furnished to jurors while engaged in the trial of a cause in said court. The board answered the order to show cause, alleging 'that they had considered the claim, and found the charge to be exorbitant, and allowed the claim at $210, and that such sum was .reasonable compensation. Issue was not joined upon this question, and the writ was denied. The case is before us upon certiorari. The return is conclusive. We cannot determine the question of fact.
Order affirmed, with costs.